Citation Nr: 9901175	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  96-08 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a November 1995 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied eligibility to VA benefits due to 
lack of recognized military service.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he served with the United States 
(U.S.) Army in 1945 and 1946.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant is not eligible 
for VA benefits as a matter of law.


FINDING OF FACT

The U.S. Army Reserve Personnel Center has certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the U.S. Armed Forces.  



CONCLUSION OF LAW

The criterion of veteran for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The appellant filed a claim for VA benefits for nonservice 
connected pension benefits in February 1993.  He indicated 
that he served with the Headquarter and Headquarter (Hq. & 
Hq.) Service Company, 593rd Engineer Boat and Shore Regiment, 
2nd Battalion, U.S. Army as an officers orderly from 1945 to 
1946 and as kitchen police during 1946.  

In August 1993 the appellant submitted a letter for the U.S. 
Office of Personnel Management Civil Service Retirement 
System which stated that there was no record of Federal 
civilian employment for the appellant.  The letter further 
stated that the employment claimed was military rather than 
civilian and recommended that the appellant contact VARO in 
Manila for further information.  

In July 1993, the RO denied the appellants claim because 
veterans of the Philippine Commonwealth Army, recognized 
guerillas or special Philippine Scouts were not entitled to 
VA nonservice connected disability pension benefits.

In December 1993, the appellant submitted a document, dated 
in March 1945, signed by him indicating that he had been 
employed as an officers orderly by the Hq. & Hq. Service 
Company, 593rd Engineer Boat and Shore Regiment, 
2nd Battalion, U.S. Army under the command of Captain W.P.  

In January 1995, the U.S. Army Reserve Personnel Center 
(ARPERCEN) certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  

In a letter, received in August 1995, the appellant stated 
that during the liberation of Batangas in 1945, Captain W.P. 
called him to active duty with the 593rd Engineer Boat and 
Shore Regiment, 2nd Battalion.  He stated he was later 
transferred to the Woman Army Auxiliary Corps (WAAC) of the 
U.S.O., then to the 593rd Engineer Boat and Shore Regiment, 
1st Battalion, then to the 1383rd Engineering Battalion, and 
finally to the 4613 Transportation Corp Supply Depot.  This 
information was forwarded to the service department by the RO 
in January 1997.  

In a statement in support of his claim, received in October 
1995, the appellant stated that, after the liberation of 
Batangas, he was employed as a civilian employee by the 
National Development Company and was assigned as a guard for 
the Japanese prisoners of war.  He indicated that this period 
of employment was from August 1948 to March 1949.  

In November 1995, the RO denied the appellants claim based on 
the certification by ARPERCEN that the he had no recognized 
military service.  

In October 1997, ARPERCEN certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  

At a July 1998 personal hearing before the undersigned, the 
appellant testified that he served with the American forces 
from 1945 through 1946 and had civilian status in 1947 and 
1948.  He indicated that he was with the guerrillas beginning 
in 1944.  Transcript, p. 3.  He stated he was assigned to the 
593rd Regiment, 2nd Battalion.  Transcript, p. 4.  The 
appellant testified that he served with the Philippine Army 
from 1951 to 1952 and from 1958 to 1959.  Transcript, p. 5.  



II. Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  The term veteran of any war means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1998).  
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945 and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  For a Regular Philippine Scout 
or a member of one of the regular components of the 
Philippine Commonwealth Army while serving with USAFFE, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment.  38 C.F.R. § 
3.9(a) (1998).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  The Court of Veterans Appeals has held that 
the Secretary has lawfully promulgated regulations making 
service department findings binding on the VA for purposes 
of establishing service in the U.S. Armed Forces.  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In the instant case, the service department has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant noted in his VA Form 9, substantive appeal, 
received in February 1996 that the form from ARPERCEN had 
indicated active duty from January 1945 to January 1946.  The 
Board notes that the notation, to which the appellant refers, 
indicates the alleged service dates that were not certified 
by ARPERCEN.  The Board is bound by the finding of the 
service department, and thus finds that the appellant did not 
have recognized service so as to confer eligibility for VA 
benefits.  Since the law pertaining to eligibility for the 
claimed benefits is dispositive of this issue, the 
appellants claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
